Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/17/2021, with respect to the rejections of claims 1-13 and 15-21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method for granting access for a user to a domain which is subject to an access restriction, wherein the user belongs to a group of one or more users having an access privilege in relation to the domain, the method comprising: acquiring, via one or more first biometric readers, a first set of biometric data associated with the user, exclusively responsive to the user being in a vicinity of at least one of the first biometric readers; performing a first identification of the user based on the first set of biometric data, wherein the first identification is successful if a comparison of the first set of biometric data to previously acquired first biometric data relating to the group of users, indicates that the user belongs to the group, wherein the previously acquired first biometric data is exclusively associated with the group of users; acquiring, via one or more second biometric readers, a second set of biometric data associated with the user responsive to the first identification being successful; performing a second identification of the user based on the granting access for the user to the domain at least responsive to the second identification being successful.
Regarding claim 15, the prior art fails to disclose or fairly suggest an arrangement for granting access for a user to a domain which is subject to an access restriction, wherein the user belongs to a group of one or more users having an access privilege in relation to the domain, the arrangement comprising a controller configured to cause: acquiring, via one or more first biometric readers, of a first set of biometric data associated with the user, exclusively responsive to the user being in a vicinity of at least one of the first biometric readers; performing of a first identification of the user based on the first set of biometric data, wherein the first identification is successful if a comparison of the first set of biometric data to previously acquired first biometric data relating to the group of users, indicates that the user belongs to the group, wherein the previously acquired first biometric data is exclusively associated with the group of users; acquiring, via one or more second biometric readers, of a second set of biometric data associated with the user responsive to the first identification being successful; performing of a second identification of the user based on the second set of biometric data, wherein the second identification is successful if a comparison of the second set of biometric data to previously acquired second biometric data relating to the user indicates that the user has the access privilege; and granting of access for the user to the domain at least responsive to the second identification being successful.
Regarding claim 20, the prior art fails to disclose or fairly suggest a server node for granting access for a user to a domain which is subject to an access restriction comprising the arrangement of claim 15.
the server node of claim 20 the one or more first biometric readers: the one or more second biometric readers; and data storage configured to comprise the previously acquired first biometric data and the previously acquired second biometric data.
Dependent claims 2-13 and 16-19 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687